Title: From Alexander Hamilton to Jonathan Trumbull, 19 July 1799
From: Hamilton, Alexander
To: Trumbull, Jonathan, Jr.


          
            Sir,
            New York July 19th. 1799
          
          I have been favoured with your letter of the 10th. instant—
          In consequence of it, I have communicated to the Secy. of War, your recommendation of Mr. Mason as a Cadet in the 13th. Regt. of Infantry with my support.
          I shall speedily write to you on the subject of the Soldier, deserter from Niagara—
          With great esteem & respect I have the honor to be Sir yr. obedt. Servt.
          
            A Hamilton
          
        